TAFT, Circuit Judge
(after stating tte facts). Plaintiff bases Ms claim for damages — First, on the violation of an alleged common-law duty; and, second, on the breach of a contract.
1. The proposition put forward on plaintiff’s behalf is that when a railroad company permits a switch connection to be made between its line and the private warehouse of any person, and delivers merchandise over it for years, it becomes part of the main line of the railroad, and cannot be discontinued or removed, and this on common-law principles and without the aid of a statute. It may be safely assumed that the common law imposes no greater obligation upon a common carrier with respect to a private individual than with respect to the public. If a railroad company may exercise its discretion to discontinue a public station for passengers or a public warehouse for freight without incurring any liability or rendering itself subject to judicial control, it would seem necessarily to follow that it may exercise its discretion to establish or discontinue a private warehouse for one customer.
In Northern Pac. Ry. Co. v. Washington Territory, 142 U. S. 492, 12 Sup. Ct 283, it was held that a mandamus would not He to *739compel a railroad company to establish a station and stop its trains at a town at which for a time it did stop its trains and deliver its freight.
In Com. v. Fitchburg R. Co., 12 Gray, 180, it was attempted to compel a railroad company to run regular passenger trains over certain branch lines upon which they had been run for a long time, but had been discontinued because they were unremunerative. The court held that mandamus would not lie because the maintenance of such facilities was left to the discretion of the directors. Referring to this and other cases, Mr. Justice Gray, delivering the opinion of the supreme court in Northern Pac. Ry. Co. v. Washington Territory, supra, said:
“The difficulties in the way of issuing a mandamus to compel the maintenance of a railroad and the running- of trains to a terminus fixed by the charter itself are much increased when it is sought to compel the corporation to establish or to maintain a station, or to stop its trains at a particular place on the line of its road. The location of stations and warehouses for receiving and delivering passengers and freight involves a comprehensive view of the interests of tire public, as well as of the corporation and its stockholders, and a consideration of many circumstances concerning the amount of Ihe population and business at, near, or within convenient access to one point or another, which are more appropriate to he determined by the directors, or in case of abuse of their discretion by the legislature, or by administrative boards intrusted by the legislature with that duty, than by ordinary judicial tribunals. * » * To hold that the directors of this corporaiion, in determining the number, place, and size of its stations and other structures, having regard to the public convenience as vrell as to its own pecuniary interests, can be controlled by the courts by writ of mandamus, would be inconsistent with many decisions of high authority in analogous eases.”
Among the cases which Mr. Justice Gray cites in support of the foregoing is that of People v. New York, L. E. & W. R. Co., 104 N. Y. 58, 9 N. E. 856. In that case it was sought to compel a railroad company by mandamus to enlarge a passenger and freight station which was admittedly inadequate, but the writ was denied. The ground for the conclusion of the court, as stated by Mr. Justice Gray, was that “the defendant, as a carrier, was under no obligation, at common law, to provide warehouses for freight offered, or station houses for passengers waiting transportation,” and no such duty was imposed by statute.
See, also, Florida, C. & P. R Co. v. State, 31 Fla. 482, 13 South. 103.
It is true that the foregoing were cases of mandamus, and that the court exercises a discretion in the issuance of that writ which cannot enter into its judgment in an action for damages for a breach of duty. But the cases show that the reason why the writ cannot go is because there is no legal right of the public at common law to have a station established at any particular place along the line, or to object to a discontinuance of a station after its establishment. They make it clear that the directors have a discretion in the interest of the public and the company to decide where stations shall be, and where they shall remain, and that this discretion cannot be controlled in the absence of statutory provision. Such uncontrollable discretion is utterly inconsistent with the existence of a legal duty to maintain a station at a particular place, a breach of which can give *740an action for damages. If the directors have a discretion to establish and discontinue public stations, a fortiori have they the right to discontinue switch connections to private warehouses. The switch connection and transportation over it .may seriously interfere with the convenience and safety of the public in its use of the road. It may much embarrass the general business of the company. It is peculiarly within the discretion of the directors to determine whether it does so or not. At one time in the life of the company, it may be useful and consistent with all the legitimate purposes of the company. A change of conditions, an increase in business, a necessity for travel at higher speed, may make such a connection either inconvenient or dangerous, or both.' We must therefore dissent altogether from the proposition that the establishment and maintenance of a switch connection of the main line to a private warehouse for any length of time can create a duty of the railroad company at common law forever to maintain it. There is little or no authority to sustain it.
The -latest of the Illinois cases which are relied upon is based upon a constitutional provision, which requires all railroad companies to permit connections to be made with their track, so that the consignee of grain and any public warehouse, coal bank, or coal yard may be reached by the cars of said railroad. The supreme court of that state has held that the railroad company has a discretion to say in what particular manner the connection shall be made with its main track, but that this discretion is exhausted after the completion of the switch and its use without objection for a number of years. Railroad Co. v. Suffern, 129 Ill. 274, 21 N. E. 824. But this is very far from holding that there is any common-law liability to maintain a side track forever after it has once been established. The other Illinois cases (Vincent v. Railroad Co. 49 Ill. 33; Chicago & N. W. Ry. Co. v. People, 56 Ill. 365) may be distinguished in the same way. They depended on statutory obligations, and were not based upon the common law, though there are some remarks in the nature of obiter dicta which gives color to plaintiff’s contention. But it will be seen by reference to Mr. Justice Gray’s opinion, already quoted from, that the Elinors cases have exercised greater power than most courts in controlling the discretion of railroads in the conduct of their business.
In Barre R. Co. v. Montpelier & W. R. Co., 61 Vt. 1, 17 Atl. 923, the question was one of condemnation. The law forbade one railroad company to condemn the line of another road, and the question was whether the side tracks of the railroad company which, with the consent of the owners of the granite quarry, ran into a quarry in which a great business was done, were the line of the railroad within the meaning of the statute. It was held that they were so far as to impose obligations on and cx*eate exemptions in favor of the railroad company operating the side tracks. We may concede, for the purpose of this case, without deciding, that, as long as a railroad company permits a side track to be connected with its main line for the purpose of delivering merchandise in car-load lots to the owner of the side track, the obligation of the railroad com*741pany is the same as if it were delivering these cars at its own warehouse, on its own side track. But this we do not conceive to be inconsistent with the right of the directors of the railroad company, exercising their discretion in the conduct of the business of the company for the benefit of the public and the shareholders, to remove a side-track connection.
The recital of the facts in the petition in this case is enough to show that the switch connection of the plaintiff was one of probable or possible danger to the public using the railroad, and to justify its termination for that reason. It was made on a high fill, on the approach to a bridge across a stream, and the switch track ran on to a trestle 15 feet above the ground, and terminating in the air. Even if the discretion reposed in tire directors to determine where switch connections shall be made or removed were one for the abuse of which an action for damages would lie, the petition would be defective, because it does not attempt in any way to negative the dangerous character of the switch which tire facts stated certainly suggest as a good ground for the action of the company complained of.
2. The petition makes no better case for the plaintiff on the theory of a contract than on a common-law liability. It is not alleged that either the defendant or its predecessor agreed to keep the switch in the main line for any definite time, or that either expressly agreed to keep it there forever.' The plaintiff contends that, nothing having been said as to the time, the implication is that the switch was to be maintained at all times, i. e. forever. Such a construction is quite at variance with the views of the supreme court, as expressed in Texas & P. Ry. Co. v. City of Marshall, 136 U. S. 393, 10 Sup. Ct. 846. In that case the city of Marshall filed a bill in equity to enforce an agreement with the railroad company under which it had given the railroad company $300,000 in county bonds and 66 acres of land in the city limits, and the company, in consideration of the donation, agreed “to permanently establish its eastern terminus and Texas office at the city of Marshall, and to establish and construct at said city the main machine shops and car works of said railroad company.” It was held that the contract on the part of the railroad company was satisfied and performed when the company had established and kept a depot and offices at Marshall, and set in operation said car works and machine shops there, and kept them going for eight years, and until the interests of the railway company and the public demanded a removal of all or part of these subjects of the contract to some other place; that the word “permanent,” in the contract, was to be construed with reference to the sui)ject-matter of the contract, and, under the circumstances of the case, it was complied with by the establishment of the shops, with no intention at the time of removing or abandoning them; that if the contract were to be interpreted as one to maintain forever the eastern terminus and the shops and Texas office at Marshall, without regard to the convenience of the public, it would become a contract tha t could not be enforced in equity. In this case, Mr. Justice Miller, speaking for the court, and referring to the contract, said:
*742“But it did not amount to a covenant that the company would never cea.se to make its eastern terminus at Marshall; that it would forever keep up the depot at that place; that it would for all time continue to have its machine shops and ear shops there; and that, whatever might be the changes of time and circumstances of railroad rivalry and assistance, these things alone should remain forever unchangeable. Such a contract, while we do not say Unit it would be void on the ground of public policy, is undoubtedly so far objectionable as obstructing improvements and changes which might he for the public interest, and is so far a hindrance in the way of what might he necessary for the advantage of the railroad itself, and of the community which enjoyed its benefits, that we must look the whole contract over critically before we decide that it bears such an imperative and such a remarkable meaning."
In the light of this construction of an express agreement to locate and maintain a depot permanently at a town on the line of a railroad, it would seem clear that we should not imply in a contract for a private switch connection a term that it shall be perpetual and thus forever limit the discretion of the directors to deal with a subject which may seriously affect the convenience or safety of the public in its use of the road.
The judgment of the circuit court is affirmed, with costs.